Citation Nr: 0006073	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-10 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a broken nose.

2.  Entitlement service connection for sinusitis.

3.  Entitlement to service connection for arthritis of the 
hands, back, hips and shoulders.

4.  Entitlement to service connection for arteriosclerotic 
heart disease.

5.  Entitlement to service connection for emphysema.


REPRESENTATION

Veteran represented by:	James W. Stanley, Jr., 
Attorney



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
June 1977.  He also served in the Army National Guard from 
August 1979 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The veteran's substantive appeal to the Board and the RO's 
issuance of the statement of the case (SOC) on the issue of 
service connection for a broken nose did not occur in 
sequence.  The RO denied service connection for a broken nose 
in April 1998.  The veteran filed notice of disagreement in 
April 1998.  The RO issued a SOC in April 1998 that did not 
address the issue of service connection for a broken nose.  
The veteran filed an appeal to the Board in July 1998 and 
requested a hearing.  The SOC addressing the issue of service 
connection for a broken nose was subsequently issued in 
October 1998.  The hearing was held in October 1999.  At the 
hearing, the veteran raised arguments relating to his claim 
for service connection for a broken nose.  Despite the 
sequence of the issuance of the appeal to the Board and the 
SOC, the Board finds that the arguments presented at the 
hearing are adequate to constitute an appeal of the issue of 
service connection for a broken nose.  See 38 C.F.R. 
§ 20.202; see also Archbold v. Brown, 9 Vet. App. 124, 132 
(1996).
At the October 1999 hearing, the veteran submitted a letter 
from his private physician to the Board for consideration and 
waived (via written notice) initial review of such document 
by the RO.


FINDING OF FACT

The claims of entitlement to service connection for a broken 
nose, sinusitis, arthritis of the hands, back, hips and 
shoulders, arteriosclerotic heart disease and emphysema are 
not supported by cognizable evidence showing that the claims 
are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a broken 
nose, sinusitis, arthritis of the hands, back, hips and 
shoulders, arteriosclerotic heart disease and emphysema are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was examined in 
February 1970, prior to enlistment to active duty.  At the 
time of the examination, he reported that his health was 
good.  He also reported that he had no swollen or painful 
joints, or nose or throat trouble.  He reported that he did 
not have sinusitis, pain or pressure in the chest, arthritis 
or rheumatism, or bone, joint or other deformity.  He further 
reported that he did not have back trouble of any kind.  On 
examination, his nose, sinuses, lungs, chest, heart and 
musculoskeletal were normal.  Chest infiltration was noted.  
It was also noted that he was missing part of his index 
finger which was not considered disabling.

Examination for the purpose of enlistment into the Army 
National Guard in July 1979 revealed rhonchi through the 
veteran's lungs.  His nose, sinuses heart and musculoskeletal 
system were normal.  His report of medical history showed no 
swollen or painful joints, nose, or throat trouble, 
sinusitis, heart trouble, bone, joint or other deformity, 
arthritis, rheumatism or bursitis or recurrent back pain.

Post-service medical records show that in May 1985 the 
veteran was diagnosed with probable recent inferior 
myocardial infarction with post myocardial infarction angina 
and tobacco abuse.  On the basis of an abnormal 
electrocardiogram and poor treadmill exercise test, the 
veteran was admitted to the hospital for a cardiac 
catheterization.  On physical examination, it was noted that 
he smoked one to one and a half packs of cigarettes daily for 
the past 18 years.  However, he had no respiratory or 
musculoskeletal complaints.  His lungs were clear to 
auscultation bilaterally.  Bone and joint examination showed 
no clubbing, edema or cyanosis.  It was noted that his 
general health was quite good.

The veteran was hospitalized for nine consecutive days in 
September 1985.  He was diagnosed with organic heart disease 
with arteriosclerotic heart disease and previous inferior 
myocardial infarction.  He was observed for reinfarction and 
none was found.  It was recommended that he stop smoking.

X-ray of the chest taken in September 1985 showed the chest 
was radiographically normal.  No infiltrates, congestive 
heart failure, pleural effusion or pneumothorax was shown.  
There was a linear density in the left lung, presumed to 
represent 
atelectasis or possibly some effusion.  Otherwise the lungs 
were well expanded and grossly clear.  The cardiomediastinal 
silhouette was normal.

Medical records from Jacksonville Medical Clinic dated in 
November 1996 revealed a diagnosis of bursitis of the 
shoulder.  On examination, the veteran had decreased range of 
motion of the right shoulder.  In December 1996 he complained 
of a cough and congestion.  He was diagnosed with sinus 
infection.  

In January 1997 the veteran had pain with abduction in his 
right shoulder.  He was diagnosed with sub acromial bursitis.  
Also, in January 1997 the veteran was seen with complaints of 
chills, sweats, sinus congestion and drainage and coughing 
with green sputum.  Wheezing and rhonchi of the ear, nose and 
throat were found on examination.  The diagnoses were 
bronchitis, chronic obstructive pulmonary disease (COPD) and 
tobacco abuse.

In May 1997 he was diagnosed with upper respiratory infection 
(URI) and bronchitis.  Upon examination for complaints of 
sinus congestion in November and December 1997and May 1998 he 
was diagnosed with bronchitis.  In June 1998 he complained of 
sinus infection and congestion.  The diagnoses were URI and 
bronchitis.

In July 1998 the veteran appealed the RO's determination to 
the Board and requested a local hearing.  In a letter dated 
July 1, 1998, the veteran's represented expressed that the 
veteran contends that he suffers from emphysema and 
arteriosclerotic heart disease due to his dependence on 
nicotine while on active duty.

At his personal hearing in July 1998 the veteran testified 
that at his entrance examination there were some white spots 
that showed up on his lungs.  Hearing Transcript (Tr.), p. 1.  
He further testified that when he went back, the examiner 
said the spots had cleared up and he was accepted into the 
service.  Tr., p. 2.  He stated that in 1975 during active 
duty he was beat in the face with a 12-inch steel shaft and 
sustained a broken nose and busted-out teeth for which he 
received in-service treatment.  Tr., pp. 2-6.  

The veteran further stated that the residuals from his broken 
nose causes him a lot of sinus problems and that he is 
claiming service connection for sinusitis as a residual of 
the broken nose.  Tr., pp. 5, 33.  He testified that he was 
not examined at the time of his discharge from service.  Tr., 
p. 7.  He further testified that he was treated in-service 
for arthritis in the fingers of his right hand.  Tr., p. 8.  

The veteran stated that he attributes the arthritis to 
lifting and tugging on motors and transmissions and working 
on vehicles as a vehicle mechanic while in service.  Tr.,  
pp. 10, 12.  He further stated that he sought no treatment 
for the arthritis while he was in the service.  Tr., 11.  He 
stated that he sought treatment from his family physician, 
Dr. F., not long after he was discharged from active duty.  
Tr., pp. 13, 14.  He further stated that there are no records 
of treatment for arthritis or pain of his joints during the 
time he was in the Army National Guard.  Tr., p. 16.

The veteran testified that he smoked a couple of years before 
he went in the service.  He stated that he quit and started 
again after he was on active duty.  By the time he was 
discharged, he stated that he was smoking up to three packs a 
day.  He stated that he now smokes less than a pack a day.  
Tr., p 20.  He further stated that he has tried about ten or 
twelve time to stop smoking with no success.  Tr., p. 21.  He 
testified that DR. P. told him in 1984 that he suffered from 
arteriosclerotic heart disease.  Tr., p. 21.  He stated that 
he turned all of his records over to the VA hospital after he 
had open-heart surgery.  Tr., p. 27.  He further stated that 
even if his service medical records were located, it would 
not show any complaints made to any medical personnel while 
in service.  Tr., p. 33.

In a March 1999 opinion letter, Dr. E. stated that he 
examined the veteran in December 1998.  He stated that the 
veteran's medical records from Jacksonville Medical Clinic 
document his claim for having chronic sinusitis, bronchitis, 
sub-acromial bursitis, hypertension and heart disease.  He 
further stated that the veteran states that he has had a 
four-vessel bypass surgery performed on his heart due to 
impaired function caused by the residual effects of smoking 
cigarettes.  In addition he noted that The American Heart 
Association has documented nicotine's risk relationship of 
smoking contributing to heart disease.  Also, The American 
Lung Association has documented the risk relationship of 
smoking contributing to pulmonary disease.  He concludes that 
the veteran had open-heart surgery in 1984 due to blocked 
vessels.  His nicotine addiction acquired while he was in the 
Army is a contributing factor to the cause of his 
cardiopulmonary disease.



In an opinion letter dated in September 1999 Dr. S., of the 
Jacksonville Medical Clinic, stated that nicotine dependency 
contributed greatly to the veteran's heart disease.

At his personal hearing in October 1999 the veteran testified 
that he was treated at the Darnel Army hospital after his 
nose was broken.  Tr., pp. 4-5.  He further testified that he 
was told that he had arthritis while in service when his 
right middle finger swelled.  He was given antibiotics.  Tr., 
p. 6.  He stated that he submitted private records to the VA 
hospital, but he has received no treatment from VA hospital.  
He stated that VA hospital was going to start a medical file 
for him.  
Tr., p. 21.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  VA benefits system requires more 
than just an allegation; the claimant must submit supporting 
evidence and the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131(West 
1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for disease, which is 
diagnosed after discharge from military service, when all the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  


When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b) (1999).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a) (1999).

Active duty for training is full-time duty in the Armed 
Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c) (1999).

Inactive duty training means duty (other than full-time duty) 
prescribed for Reserves (including commissioned officers of 
the Reserve Corps of the Public Health Service) by the 
Secretary concerned under 37 U.S.C. 206 or any other 
provision of law.  38 C.F.R. § 3.6(d) (1999).

Members of the National Guard of the United States and air 
National Guard of the United States are included as Reserves.  
38 C.F.R. § 3.7(m) (1999).


Tobacco Claims

38 U.S.C.A. § 1103(a) provides that a veteran's disability or 
death shall not be considered to have resulted from personal 
injury suffered or disease contracted in the line of duty in 
the active military, naval, or air service for purposes of 
this title on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by the 
veteran during the veteran's service.  38 U.S.C.A. § 1103(a) 
(West 1991 & Supp. 1999).

It should be noted that for claims filed after June 9, 1998, 
pursuant to 38 U.S.C.A. § 1103 (West 1991 & Supp. 1999), 
service connection may be granted only if a tobacco-related 
disability was manifest during service or within any 
applicable presumption period.  38 U.S.C.A. § 1103(b) (West 
1991 & Supp. 1999).

38 C.F.R. § 3.300(a) (an amendment to 38 C.F.R. Part 3, 
approved February 3, 2000) provides that claims received by 
VA after June 9, 1998, for a disability or death will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  For the purpose of this 
section, the term "tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe tobacco, and roll-your-
own tobacco.  No. 32, 65 Fed. Reg. 7807-7809, (February 16, 
2000).

The provisions of 38 C.F.R. § 3.300(a) do not prohibit 
service connection if the disability or death resulted from a 
disease or injury that is otherwise shown to have been 
incurred or aggravated during service or from a disease or 
injury that appeared to the required degree of disability 
within any applicable presumptive period under §§ 3.307, 
3.309, 3.313, or 3.316, or if secondary service connection is 
established for ischemic heart disease or other 
cardiovascular disease under § 3.310(b).  Id.

For claims for secondary service connection received by VA 
after June 9, 1998, a disability that is proximately due to 
or the result of an injury or disease previously service-
connected on the basis that it is attributable to the 
veteran's use of tobacco products during service will not be 
service-connected under § 3.310(a).  Id.


Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (as amended, No. 
32, 65 Fed. Reg. 7807-7809, (February 16, 2000)).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence support the claims or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
such claims, in which case, such claims are denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claims are plausible.  38 U.S.C.A. § 5107.  Such claims 
need not be conclusive, but only possible to satisfy the 
initial burden of § 5107(a).  Murphy, supra at 81.  A well-
grounded service-connection claim generally requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and a current 
disability.  Caluza, supra at 506.  






Entitlement to Service Connection for a Broken Nose

The veteran asserts that he sustained a broken nose while in 
service in 1975 when he was hit in the face with a 12-inch 
steel shaft.  There are no in-service medical records of 
treatment or a diagnosis of a broken nose.  The Board, 
however, accepts the veteran's assertion as true for the 
purpose of determining whether his claim for service 
connection for a broken nose is well grounded.  See King, 
supra at 21.

The veteran's assertion that he has a broken nose injury 
linked to service is not sufficient evidence to render his 
claim well grounded.  While the veteran is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, he, as a lay person, is not 
qualified to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1991).  

The veteran has not submitted competent medical evidence of a 
current broken nose linked to service by competent medical 
authority.  In order for a claim to be considered well 
grounded, there must be evidence both of a current disability 
and of an etiological relationship between that disability 
and service.  Caluza, supra; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  

For the foregoing reasons, the Board finds that the veteran 
has not presented probative medical evidence linking a 
current broken nose injury to service.  Consequently, the 
Board concludes that the veteran's claim of entitlement to 
service connection for a broken nose is not well grounded.  
38 U.S.C.A 
§  5107(a) (West 1991); Caluza, supra. at 506.






Entitlement to Service Connection for Sinusitis

There is no evidence that the veteran was treated or 
diagnosed with a sinus disorder during active duty.  The 
evidence shows that he was diagnosed with sinus infection in 
December 1996.  This diagnosis is the earliest diagnosis of 
record of a sinus disorder and it was rendered more than 18 
years following the veteran's discharge from active duty.  

There is no competent medical evidence of record that 
establishes a link between the veteran's current diagnosis of 
a sinus disorder and active military service.  The veteran, 
however, contends that his sinusitis is a residual of his 
broken nose injury that he alleges was incurred in service.  
Although, as noted above, evidentiary assertions by the 
veteran must be accepted as true for the purpose of 
determining whether a claim is well-grounded, the exception 
to this principle is where the evidentiary assertion is 
beyond the competence of the person making the assertion.  
King, supra at 21.  

In this regard, the Board does not doubt the sincerity of the 
veteran's assertion that his currently diagnosed sinus 
disorder is related to his alleged in service broken nose 
injury.  However, his lay opinion is not sufficient to render 
his claim well grounded.  Where a determinative issue 
involves a diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit, supra at 93; see also Espiritu, supra.  

In view of the foregoing, the Board finds that the elements 
of a plausible claim for service connection for sinusitis is 
not present.  Therefore, the claim for service connection for 
sinusitis must be denied as not well grounded.




Entitlement to Service Connection for Arthritis 
of the Hands, Back, Hips and Shoulders

Arthritis of the hands, back, hips and shoulders was not 
medically treated or diagnosed while the veteran served on 
active duty or during any applicable presumption period 
following service.

Post-service medical records do not show a diagnosis or 
treatment for arthritis of the hands, back, hips and 
shoulders or any arthritic condition.  The evidence shows 
that the veteran was diagnosed with bursitis of the right 
shoulder in November 1996 and January 1997.  As noted 
earlier, a well-grounded claim for service connection 
requires, at the least, a showing that the veteran now has 
the claimed disorder.  Rabideau, supra.  In order for a claim 
to be well grounded, there must be evidence of a current 
disability.  

Here, the only evidence in the claims folder of an arthritic 
condition is the statements and testimony of the veteran.  He 
contends that his claimed arthritic conditions are the result 
of lifting and tugging motors and transmissions while working 
as a vehicle mechanic in service.  The veteran's opinion of 
the origin of his claimed arthritic conditions is 
insufficient to well ground his claim.  

The veteran may proffer testimony as to observable 
symptomatology, but, as a lay person, he is not competent to 
provide a medical diagnosis or opinion as to the cause of his 
claimed arthritic conditions.  See Espiritu, supra.  In the 
absence of competent medical evidence of a current 
disability, there is no basis for a grant of service 
connection.  Thus, the veteran's claim for service connection 
for arthritis of the hands, back, hips and shoulders is not 
well grounded.  Because there is no competent medical 
evidence of record of current arthritis of the hands, back, 
hips and shoulders, the claim must be denied.  See Rabideau, 
supra; see also Hampton v. Gober, 10 Vet. App. 481 (1997).




Entitlement to Service Connection for 
Arteriosclerotic Heart Disease

Service medical records show no diagnosis or treatment for 
arteriosclerotic heart disease during active military 
service.  Post-service records show a diagnosis of a heart 
condition in May 1985, nearly 18 years following the 
veteran's discharge from active military duty.

At the time of filing his substantive appeal in July 1998, 
the veteran claimed that arteriosclerotic heart disease was 
due to nicotine dependence acquired during active duty.  
Accordingly the veteran raised a claim for service connection 
for arteriosclerotic heart disease secondary to nicotine 
dependence.  The RO acknowledged the veteran's claim for 
service connection for arteriosclerotic heart disease due to 
nicotine dependence and found that the veteran submitted his 
claim beyond the date for filing such a claim.  Newly 
promulgated regulations provide that, for claims received by 
VA after June 9, 1998, a disability will not be considered 
service-connected on the basis that it resulted from a 
disease attributable to the veteran's use of tobacco products 
during service.  No. 32, 65 Fed. Reg. 7807-7809, (February 
16, 2000), codified at 38 C.F.R. § 3.300(a). 

The veteran proffered the opinions of Dr. F. and Dr. E. to 
support his claim for service connection for arteriosclerotic 
heart disease.  Dr. F. stated that the veteran's nicotine 
dependency contributed greatly to his heart disease.  Dr. E. 
stated that the veteran's nicotine addition, acquired while 
he was in the Army is a contributing factor to the cause of 
his cardiopulmonary disease.

The regulations provide that a disability that is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  See 38 C.F.R. § 3.310(a).  In 
order to consider service connection for arteriosclerotic 
heart disease under § 3.310 the veteran must be service-
connected for an original condition.  

In this case the veteran is not service connected for 
nicotine dependence because it is prohibited under the law.  
Since the veteran is not service-connected for nicotine 
dependence, there is no basis for establishing service 
connection for arteriosclerotic heart disease as secondary to 
nicotine dependence.

The veteran has not submitted competent medical evidence of a 
current heart condition that is linked to an in-service 
occurrence unrelated to nicotine dependence.  Therefore, The 
Board finds that his claim of entitlement for service 
connection for arteriosclerotic heart disease must be denied 
as not well grounded.

Entitlement to Service Connection for Emphysema

Service medical records reveal that the veteran had chest 
infiltrate on examination prior to enlistment on to active 
duty.  The veteran testified that at his entrance 
examination, white spots were found on his lungs.  He stated 
that the spots cleared and he was accepted in the service.  
Examination in July 1979, for the purpose of enlistment into 
the Army National Guard showed rhonchi through the veteran's 
lungs.  However, there was no treatment for or a diagnosis of 
a pulmonary disease of any kind during service.

Post-service medical records reveal that the veteran's lungs 
were clear to auscultation.  Chest x-ray in September 1985 
showed possible effusion in the left lung, otherwise the 
lungs were well expanded and grossly clear.  In January 1997 
the veteran was diagnosed with COPD.  In December 1997 and 
May 1998 he was diagnosed with bronchitis and in June 1998 he 
was diagnosed with URI and bronchitis.

The veteran proffered an opinion of Dr. E. to support his 
claim for service connection for emphysema.  Dr. E. stated 
that the veteran's nicotine addition, acquired while he was 
in the Army is a contributing factor to the cause of his 
cardiopulmonary disease.

The RO acknowledged the veteran's claim for service 
connection for emphysema due to nicotine dependence and found 
that the veteran submitted his claim beyond the date for 
filing such a claim.  Newly promulgated regulations provide 
that, for claims received by VA after June 9, 1998, a 
disability will not be considered service-connected on the 
basis that it resulted from a disease attributable to the 
veteran's use of tobacco products during service.  No. 32, 65 
Fed. Reg. 7807-7809, (February 16, 2000), codified at 
38 C.F.R. § 3.300(a).

In order to consider service connection for emphysema under 
§ 3.310 the veteran must be service-connected for an original 
condition.  In this case the veteran is not service connected 
for nicotine dependence because it is prohibited under the 
law.  Since the veteran is not service-connected for nicotine 
dependence, there is no basis for establishing service 
connection for emphysema as secondary to nicotine dependence.

The veteran has not submitted competent medical evidence of a 
current pulmonary condition that is linked to an in-service 
occurrence unrelated to nicotine dependence.  Therefore, The 
Board finds that his claim of entitlement for service 
connection for emphysema must be denied as not well grounded.

For the foregoing reasons, the Board finds that the veteran 
has not presented or identified probative medical evidence 
that links his claimed conditions of a broken nose, 
sinusitis, arthritis of the hands, back, hips and shoulders, 
arteriosclerotic heart disease and emphysema, to service.  
Consequently, the Board concludes that the veteran's claims 
of entitlement to service connection for a broken nose, 
sinusitis, arthritis of the hands, back, hips and shoulders, 
arteriosclerotic heart disease and emphysema are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza, supra 
at 506.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit, supra at 93; 38 C.F.R. § 3.159(a) (1999).  

The Board is cognizant, however, that the Court has held VA 
may have an obligation under 38 U.S.C.A. § 5103(a) to advise 
the claimant of evidence needed to complete a claim.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Court has 
held that the section 5103(a) duty requires that, when a 
claimant identifies medical evidence that may complete an 
application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  In this case, the 
record indicates that the veteran has identified no such 
evidence which is obtainable.

The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been requested and/or 
obtained/obtainable that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran's claims for service connection for a broken 
nose, sinusitis, arthritis of the hands, back, hips and 
shoulders, arteriosclerotic heart disease and emphysema are 
not well grounded, the doctrine of reasonable doubt has no 
application to these claims.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a broken nose, the 
appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement service connection for sinusitis, the appeal is 
denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for arthritis of the hands, 
back, hips and shoulder, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for arteriosclerotic heart 
disease, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for emphysema, the appeal 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

